Title: From George Washington to Francisco Rendón, 2 January 1781
From: Washington, George
To: Rendón, Francisco


                        
                            Sir
                            Head Quarters New Windsor Janry 2nd 1781.
                        
                        It was with great satisfaction I received the polite letter, which you did me the honour to write on the 26th
                            Ulto—but at the same time I sincerely condole with you the misfortune which has happened to the Spanish Fleet that was
                            destined against Pensacola: I hope however that the Transports may be reassembled without loss, and that the expedition
                            may yet prove successful.
                        On the 22nd of Decr the Fleet sailed from New York, which carried the Detachment I mentioned in my letter
                            of the 14th Ulto. The Light Infantry and Grenadiers, with some other Corps which were at first under orders of
                            embarkation, were afterwards countermanded; and consequently the number of Troops was not so great as had been reported,
                            amounting to only 1600 Men by the best intelligence we have been able to obtain—This Detachment, Instead of being
                            commanded by the Generals Knyphausen & Philips; it is said will be under the orders of Arnold, and supposed to be
                            designed as a reinforcement to the Southern Army of the Enemy. I have the honor to be 
                        
                            
                        
                    